UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2541



GLENDA J. STALNAKER; MARK S. STALNAKER, as
Surviving Parents and Personal Representative
of Jennifer Nicole Stalnaker,

                                          Plaintiffs - Appellants,

          versus


GENERAL   MOTORS    CORPORATION,   a   Delaware
Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge.
(CA-95-1455-S)


Argued:   June 5, 1997                     Decided:   July 18, 1997


Before WILKINSON, Chief Judge, and LUTTIG and WILLIAMS, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Melvin George Bergman, Beltsville, Maryland, for Appel-
lants. Brigit M. Macksey, PIPER & MARBURY, L.L.P., Baltimore,
Maryland, for Appellee. ON BRIEF: Joseph G. Finnerty, Jr., H.
Bruce Dorsey, PIPER & MARBURY, L.L.P., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark and Glenda Stalnaker sued General Motors alleging that

their daughter Jennifer had died because the seat belt in a General

Motors vehicle did not perform properly in an accident.        The

Stalnakers claimed that the seat belt failed to meet the standards

set forth in Federal Motor Vehicle Safety Standard ("FMVSS") 209.
The district court granted summary judgment to General Motors, con-

cluding that FMVSS 209 was inapplicable to this claim because that

provision does not speak to seat belt performance.   Rather, FMVSS

209 merely provides a design standard for seat belts.    The court
further found that the undisputed evidence showed that Jennifer had

misused the safety belt by not wearing the belt's shoulder re-

straint.   It held that this misuse barred any recovery on a

products liability theory.

     We have reviewed the briefs and record, and we have heard oral

argument. Our review of the record and the appropriate legal stan-
dards in this case persuades us that the decision of the district

court was correct.     We therefore affirm the judgment on the

reasoning set forth in the district court's memorandum opinion.

Stalnaker v. General Motors, Corp., Civil No. S 95-1455 (D. Md.
September 11, 1996).




                                                          AFFIRMED




                                2